Case 20-01022 Doc 19 Filed 05/06/20 Entered 05/06/20 13:32:55 Main Document

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF LOUISIANA

IN RE: * CASE NO.: 19-12337
*

ROYAL ALICE PROPERTIES, LLC * SECTION “A”
*

Debtor : CHAPTER 11

fee ke ee eo ee 3 ea 2 ook oo oR oR oo oo oka ok ok oe oko kok

ARROWHEAD CAPITAL FINANCE, LTD.,*

Plaintiff . Adv. Proc. No. 20-01022
Vv. *
ROYAL ALICE PROPERTIES, LLC, * Scheduled Hearing Date
Defendant * May 13, 2020 at 2:00 p.m.

 

 

OBJECTIONS OF PLAINTIFF ARROWHEAD CAPITAL FINANCE, LTD. TO
DEFENDANT ROYAL ALICE PROPERITES, LLC’S REQUEST FOR
JUDICIAL NOTICE

Plaintiff Arrowhead Capital Finance, Ltd. (“Arrowhead”) submits these
Objections to the improper Request for Judicial Notice of Defendant Debtor Royal Alice
Properties, LLC (“Debtor” or “Royal Alice”) [ECF Doc. No. 12 et seq.].

Debtor’s Request cites Federal Rule of Evidence 201(b)(2) and case law for the
unremarkable proposition that the Court may take judicial notice of “official published
records” of other courts when these records are placed on file. However, Debtor then
proceeds to ignore that proposition by requesting judicial notice of multiple documents
which are not part of any “official published record”.

Most of the documents for which Debtor seeks judicial notice were never
recorded or made part of any “official published record”; are not referred in nor central to
Arrowhead’s Complaint; but rather would encourage a weighing of factual evidence that

is impermissible on a motion to dismiss; and instead would turn a motion to dismiss into

a summary judgment motion. See In re Immune Response Securities Litigation, 375

Page 1 of 5
Case 20-01022 Doc 19 Filed 05/06/20 Entered 05/06/20 13:32:55 Main Document Page 2 of 5

F.Supp. 2d 983, 995 (S.D. Cal. 2005) so denying defendants’ request for judicial notice
of documents which were not central to or form the basis of, and were not referred to
extensively nor necessarily relied on in, plaintiff's claims, citing U.S. v. Ritchie, 342 F.3d
903, 908-9 (9" Cir. 2003).

Arrowhead sets forth its specific objection to Debtor’s Request for Judicial Notice
below:

(i). Debtor Exhibit 1. Debtor Exhibit 1 consists of (A) a July 15, 2013 letter from

Peter Hoffman to Susan Hoffman and (B) the July 16, 2007 Notice of Entry of

Judgment Judgement of Legal Separation entered by the Supreme Court of the

State of California for the County of Los Angeles.

Arrowhead Objections to Debtor Exhibit 1:

Exhibit 1(A) is a letter, not an official record; addresses a disputed fact; and is not
a document as to which judicial notice may be taken. See Southmark Prime Plus, LP v.
Falzone, 776 F.Supp. 888, 893 (D. Del. 1991) (in ruling on defendant’s motion to
dismiss, the court denied defendant’s request for judicial notice of a letter).

Exhibit 1(B) (the Judgment of Legal Separation) was not recorded with the Clerk
of Orleans Parish, Louisiana; thus under Louisiana’s “public records doctrine” is not
admissible to show any transfer of real or immovable property; and therefore is
irrelevant. See La. Civil Code Art. 3338; Camel v. Waller, 526 So. 2d 1088 (La. Sup.
1988). Judicial notice should not be taken of an irrelevant document, particularly where

(as here) the irrelevant document is not referenced in or central to the Complaint.

(ii) Debtor Exhibit 3. Exhibit 3 is an unsigned Loan Workout Agreement
between none of the parties to the pending Adversary Action.

Arrowhead Objection to Debtor Exhibit 3:

 
Case 20-01022 Doc 19 Filed 05/06/20 Entered 05/06/20 13:32:55 Main Document Page 3 of 5

Exhibit 3 is not a signed Agreement; is subject to reasonable dispute; in any case
is not referred in or central to the Complaint; and thus judicial notice may not be taken.

(iii). Debtor Exhibit 4. Debtor Exhibit 4 is comprised of (A) Articles of

Incorporation of Leeway Properties Inc. (Leeway) dated June 26, 2003, (B) By-

Laws of Leeway dated June 26, 2003 and (C) a Unanimous Written Consent of

Leeway Board of Directors dated July 7, 2013.

Arrowhead Objection to Debtor Exhibit 4(B) and (C).

Arrowhead does not object to judicial notice of the Articles of Incorporation of
Leeway as filed with the Secretary of State of Louisiana.

But, Arrowhead does object to judicial notice of Leeway’s Bylaws and the
Unanimous Written Consent as they are not official recorded documents; have not been
authenticated; are not referenced in or central to the Complaint: and are not documents as
to which judicial notice may be taken.

Moreover, Debtor’s citation of Sisson v. Univ. of Texas High School, 927 F.3d
343, 348, n.2 (5" Cir. 201 9) is easily distinguishable as the minutes admitted therein were
official minutes of a governmental agency (the Teas State Board of Education) and not a
private company.

(iv) Debtor Exhibit 5. Debtor Exhibit 5 is (A) an unsigned purported 2018

Federal joint tax return of Peter and Susan Hoffman (redacted social security

numbers) and (B) an unsigned purported 2017 Federal tax return of Seven Arts

Entertainment Inc. (“SAE”).

Arrowhead Objection to Debtor Exhibit 5.

 

Arrowhead objects to judicial notice of the Hoffman and SAE tax returns as they
are not signed; are not official recorded documents (there being no indication that those
tax returns were actually filed with the Department of the Treasury in the form attached

as Exhibit 5); and in any event are not referenced in or central to the Complaint. See Jn
Case 20-01022 Doc 19 Filed 05/06/20 Entered 05/06/20 13:32:55 Main Document Page 4 of 5

re Armorflite Precision, Inc., 48 B.R. 994, 997 (D. Me. 1985), so declining to take
judicial notice of financial statements.

(v) Debtor Exhibit 6. Debtor Exhibit 6 is comprised of (A) Loan Agreement

dated July 31, 2013 among Debtor, Susan Hoffman and AMAG, Inc. and (B) the

Note of the same date by Debtor and Mrs. Hoffman in favor of AMAG.
Arrowhead Objection to Debtor Exhibit 6.

None of the documents in Debtor Exhibit 6 is an official recorded document and
so judicial notice cannot be taken.

Furthermore, judicial notice also cannot be taken because none of the documents
is referenced in or central to the Complaint and none of them is relevant. Rather, each of
those Exhibit 6 documents were purportedly made (if at all):

(i) after the Arrowhead Note and Master Agreement dated as of December 2006

pursuant to which the Seven Arts Companies agreed (for themselves and their

successors) to deposit in the designated Collection Account at Chase Manhattan

Bank, New York and “hold in trust for as the sole and exclusive property of

Arrowhead” the proceeds of the Pictures and other Collateral (as set forth in the

Master Agreement [Complaint Ex. 3 [Master Agreement §5.1]; and

(11) after Arrowhead had already commenced its New York State Action on May

5, 2010 against Seven Arts Companies entitled Arrowhead Capital Finance, Ltd.

v. Seven Arts Pictures PLC, Index No. 601199/2010 to enforce the Arrowhead

Note and Master Agreement [Complaint 426].

(vi) Debtor Exhibit 7. Debtor Exhibit 7 is comprised of (A) the Articles of

Organization of Debtor dated November 21, 2011 and (B) the purported

Operating Agreement of Debtor dated as of November 22, 2011.

Arrowhead Objection to Debtor Exhibit 7(B).
Case 20-01022 Doc 19 Filed 05/06/20 Entered 05/06/20 13:32:55 Main Document Page 5 of 5

Arrowhead does not object to judicial notice of Exhibit 7(A) Debtor’s “Articles of
Organization” of Debtor as it is a recorded document filed with and bearing the seal of
the Louisiana Secretary of State.

However, Arrowhead does object to judicial notice of the purported Operating
Agreement of Debtor as it is not a recorded or an official document; Arrowhead does not
know whether it is authentic; and Arrowhead cannot tell whether, when, or the extent to
which it has been amended, supplemented or otherwise superseded in whole or in part.

WHEREFORE, Arrowhead objects to and requests judicial notice be DENIED of
the documents which Defendant Debtor has marked as Exhibits 1(A), 3, 4(B), 4(C), 5, 6
and 7(B).

Respectfully submitted

A

 

 

 

 

/s/Barry L. Goldin and PEIFFER WOLF CARR & KANE
BARRY L. GOLDIN, ESQ. BY: _/s/Daniel J. Carr

3744 Barrington Drive 1519 Robert C. Blakes, Sr. Drive, 1° Floor
Allentown, PA 18104-1759 New Orleans, Louisiana 70130

Telephone: (610) 336-6680 Telephone: (504) 586-5270

Fax: (610) 336-6678 Fax: (504) 523-2464

Email: barrygoldin@earthlink.net Email: dearr@pwceklegal.com
Attorneys for Arrowhead Capital Finance, Lid.

ARRO000428.20BJRNOTICE
